Exhibit 10.1

 



SINO-GLOBAL SHIPPING AMERICA, LTD.

 

 

March 24, 2019

 

 

Via Email

 

Dear Mr. Jianming Li:

 

This letter shall confirm our discussions pursuant to which you have indicated
your willingness to serve as a Class I director on the Board of Directors of
Sino-Global Shipping America, Ltd. (the “Company”), Chairperson of the Corporate
Governance Committee, a member of the Audit Committee and a member of the
Compensation Committee, effective March 25, 2019, until the annual shareholders
meeting in 2020 or your earlier resignation or the removal pursuant to the
Company’s by-laws.

 

Our company compensates our non-employee directors for all services they perform
as a director of our company, including attendance at Board of Directors
meetings and service as members of committees of the Board of Directors to which
they are appointed. The details of such compensation are:

 

1.an annual compensation of $20,000;

2.eligible to participate in the Company’s 2014 Stock Incentive Plan, and to be
compensated at the same level of other independent directors’ of the Company.

 

You would also be reimbursed for all of your out-of-pocket expenses in traveling
to and attending meetings of the Board of Directors and committees on which you
would serve.

 

You may indicate your agreement with these terms by signing and dating this
letter agreement and returning it to the undersigned. By signing this letter
agreement, you reconfirm to the Company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company.

 



  Very truly yours,       SINO-GLOBAL SHIPPING AMERICA, LTD.         By:
/s/  Lei Cao     Lei Cao     President & Chief Executive Officer



 

 



 

 

I have read and accept and agree to the above terms of employment:

 



/s/ Jianming Li   Signature of Jianming Li  



  